Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0005130
                                                          16-MAR-2015
                                                          11:14 AM



                            SCWC-13-0005130

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           DANA E. VINCENT,
                    Petitioner/Plaintiff-Appellee,

                                  vs.

                         JACQUELINE CLOUSE,
                   Respondent/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0005130; CIVIL NO. 10-1-2336)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee Dana E. Vincent’s

Application for Writ of Certiorari filed on February 6, 2015, is
hereby rejected.

          DATED:   Honolulu, Hawai#i, March 16, 2015.

Randall L.K.M. Rosenberg         /s/ Mark E. Recktenwald
Charles E. McKay and
Moana A. Yost                    /s/ Paula A. Nakayama
for petitioner

Jonathan L. Ortiz and            /s/ Sabrina S. McKenna
Wade J. Katano
for respondent                   /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson